OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-4, in the reply filed on 09 September 2022 is acknowledged. Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 12 June 2020.

Information Disclosure Statement
The information disclosure statements (IDS) filed 12 June 2020; 18 August 2020; and 20 December 2021, have been considered. 

Specification
The disclosure is objected to because of the following informalities:
[0035] – the recitations of “ethylene-(meta)-acrylate copolymer” and “poly(meta)acrylic acid” constitute typographical errors; Examiner believes Applicant intended to recite “meth” in place of “meta” in both instances
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, the last word, i.e., recitation of “polymers” at the end of the sentence is objected to for grammatically improper and/or unnecessary claim language; respectfully suggested to strike the aforesaid
Also in claim 4, the recitations of nylon and polyamide together in claim 4 is objected to, as the are commonly recognized as synonyms, where nylon is technically considered a family of polyamide polymers; it is respectfully suggested to strike nylon and leave polyamide remaining in the claim
Also in claim 4, the recitations of “ethylene-(meta)-acrylate copolymer” and “poly(meta)acrylic acid” constitute typographical errors; Examiner believes Applicant intended to recite “meth” in place of “meta” in both instances
Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itada et al. (US 2002/0058127; “Itada”).
Regarding claims 1 and 2, Itada discloses a wrapping film including a polymeric substrate layer having a concavo-convex surface formed via, inter alia, embossing; and an adhesive layer disposed on the concavo-convex surface that is, inter alia, a hot melt tackifier/adhesive composition (i.e., hot melt adhesive) [Abstract; Figs. 1, 3-9; 0009, 0010, 0033, 0034, 0038, 0043-0045, 0047, 0048, 0057, 0065]. The wrapping film is suitable for wrapping of foods, including those in vessels in the kitchen [0004, 0033, 0072, 0080, 0100]. The polymeric substrate layer is, inter alia, a polyolefin such as LDPE, i.e., a thermoplastic ethylene homopolymer [0033] (see MPEP 2131.02(II)). 
It is noted that the specification does not explicitly define the claimed term “wrapped”, but states that it means that a block of hot melt adhesive is “wrapped in a layer of the film” [0026]. As such, the broadest reasonable interpretation of the hot melt adhesive being “wrapped” by the thermoplastic film, in the absence of improper importation of limitations from the specification into the claims, is the hot melt adhesive (not required to be in block form) being at least partially, substantially, or completely enclosed by the film (see MPEP 2111; 2111.01(II)). The specification at [0026] does not constitute a definition of wrapped such that the hot melt adhesive, as claimed, must be in block form. 
As such, the following two interpretations/embodiments of the film of Itada anticipate the claim 1 limitation of the hot melt adhesive being wrapped by the film – (i) the portions of the hot melt adhesive which are disposed between the protrusions formed by the concavo-convex surface and in contact with one side of one protrusion, another side of an adjacent protrusion, and the valley-surface formed between the aforesaid protrusions (i.e., partially/substantially enclosed) [see Figs. 1, 3, 4, 8, 9]; and (ii) the wrapping film being completely disposed around a food item or vessel wherein the hot melt adhesive layer faces inward (toward the vessel), thereby “enclosing” the hot metal adhesive (i.e., forming a barrier therearound). 
The wrapping film of Itada, set forth above, reads on all of the limitations of claims 1 and 2. It is respectfully noted that claim 2 constitutes a product-by-process claim (see MPEP 2113(I), (II)), however, as noted above, Itada discloses that the concavo-convex surface is formed via embossing. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Itada as applied to claim 1 above in the rejection under 102(a)(1).
A. Prasad, “A Quantitative Analysis of Low Density Polyethylene and Linear Low Density Polyethylene Blends by Differential Scanning Calorimetry and Fourier Transform Infrared Spectroscopy Methods”, Polymer Engineering and Science, October 1996, Vol. 38, No. 10, pp. 1716-1728 (“Prasad”; copy provided herewith) is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 3, as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1), Itada discloses that the thermoplastic polyolefin which forms the substrate layer is, inter alia, LDPE [0033] (see MPEP 2131.02(II)).
As evidenced by Prasad, LDPE has a melting point which is usually in the range of 106 to 112°C [Abstract]. As such, given that the substrate layer of Itada is formed from LDPE, there is a reasonable expectation that the LDPE would have exhibited a melting temperature within the aforesaid range of 106 to 112°C, as evidenced by Prasad, thereby anticipating the claimed range of 70 to 120°C (see MPEP 2112(V); 2112.01(I), (II)).
Alternatively, in view of the citation to Prasad, one of ordinary skill in the art would have recognized, prior to the effective filing date of the invention, the typical melting temperature range of LDPE, thereby rendering the claimed range of 70 to 120°C, which encompasses said melting temperature of LDPE, but an obvious variant. 
Regarding claim 4, Itada discloses that the resin of the substrate layer may be formed from combinations of resins [0033] (i.e., “at least one member from”), naming (alongside the LDPE relied upon above) polyamide resins (nylon), polypropylene resins, polyesters, etc. [0033]. Given that Itada explicitly discloses combinations of resins as suitable, and explicitly names resins which are recited in claim 4, Itada reasonably anticipates combinations such as LDPE and (e.g.) polyamide, polyester, polypropylene (see MPEP 2131.02(II)), thereby anticipating the limitations of claim 4.
Alternatively, given that Itada discloses a more-narrow, more preferred list of resins (in terms of heat resistance) including polyethylenes, polypropylene, polyamide, and polyester [0033], it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a combination of any of the aforesaid resins for the substrate layer, given that they are explicitly named, combinations are explicitly taught, and in view of the courts having held prima facie obvious the combination of equivalent components known as useful for the same purpose, to form a composition to be used for the very same purpose (see MPEP 2144.06(I); see also MPEP 2144.07).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 7,328,547; “Mehta”) in view of Ogura et al. (JP 2003-171646; “Ogura”) (original copy and machine translation provided herewith; translation relied upon for the basis of the rejection).
Regarding claims 1 and 2, Mehta discloses a hot melt adhesive in the form of a finite size/shape (e.g., pellet, block), wrapped in a polymeric film; wherein said film comprises, predominantly by weight, ethylene homopolymer having a melting point of 40 to 130°C, such as LDPE, LLDPE, MDPE, and inter alia HDPE, produced via Ziegler-Natta or metallocene catalyst polymerization [Abstract; col. 5, ln. 40-54; col. 6, ln. 12-33, 42-49; col. 7, ln. 64-67; col. 8, ln. 1-16; col. 9, ln. 40-57; col. 10, ln. 35-44; col. 11, ln. 5; col. 15, ln. 28-67; col. 17, ln. 41-60; col. 19, ln. 10-40]. Given that the polymeric film is predominantly thermoplastic resin by weight, it reads on the claimed thermoplastic resin composition, of which is not so limited in scope that it excludes other non-thermoplastic components from being present therein. 
Mehta is silent regarding the polymeric film including a concavo-convex surface formed via embossing.
However, Mehta does teach that in certain applications, it would be desirable to simply unwrap the hot melt adhesive from the polymeric film, thereby discarding the polymeric film before use of the hot melt adhesive [col. 10, ln. 55-58]. As such, Mehta reasonably recognizes the desire for the polymeric film to exhibit the capability to release the hot melt adhesive wrapped therein. 
Ogura is directed to methods (and products associated therewith) of packaging solid hot melt adhesives [0001, 0007]. Ogura teaches that thermoplastic sheets of material which the hot melt adhesive is packaged on and/or in, may exhibit release-ability relative to the hot melt adhesive by forming an irregular surface via embossing on the sheet [0008, 0012, 0013]. Specifically, the embossed thermoplastic surface allows the hot melt adhesive to be “easily” peeled off [0013]. 
Mehta and Ogura are both directed to packaging of hot melt adhesives, and both recognize the desire for the hot melt adhesive mass to be easily released from the (thermoplastic) packaging it is in contact with.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the polymeric film of Mehta by embossing the surface thereof intended to be in contact with the hot melt adhesive when in wrapped-configuration, as taught by Ogura, in order to form an irregular surface and enable easy release of the hot melt adhesive therefrom. 
Per the aforesaid modification, the polymeric film of Mehta (hereinafter “modified Mehta”) would have included an embossed surface exhibiting surface irregularities (i.e., protrusions and depressions), said embossed surface facing/in contact with the hot melt adhesive when wrapped around the mass (e.g., pellet, block) thereof. Given that the concavo-convex surface is not limited in terms of exact shape/structure, size, material, frequency/spacing, etc., the surface of the polymeric film of modified Mehta reads on the claimed concavo-convex structure – i.e., would have exhibited at least some degree of concavo-convex shape and or obvious variation thereof. 
The hot melt adhesive wrapped in the polymeric film of modified Mehta set forth above reads on all of the limitations of claims 1 and 2. The embossing reads explicitly on the claimed embossing step (claim 2); and/or the structure formed by the embossing of the polymeric film of modified Mehta would have not been distinct from that which is implied by the product-by-process limitations of claim 2 (see MPEP 2113(I), (II)). 
Regarding claim 3, as set forth above in the rejection of claim 1, the ethylene homopolymer may have a melting temperature of 40 to 130°C, of which encompasses and renders prima facie obvious the claimed range of 70 to 120°C (see MPEP 2144.05(I)). 
Regarding claim 4, Mehta discloses that the composition from which the polymeric film is formed comprises, inter alia, an ethylene-based elastomer, propylene-based elastomer, or a blend thereof [col. 15, ln. 43-48], wherein the ethylene-based elastomer reads on the claimed species “ethylene-based copolymer”.
Alternatively, Mehta discloses that the aforesaid composition comprises a wax material that is, inter alia, a metallocene-catalyzed (poly)propylene or atactic polypropylene [col. 15, ln. 30-33, 63-67; col. 16, ln. 1-9]. The aforesaid read on the claimed species “polypropylene homopolymer”. 

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Bozich et al. (US 5,392,592; “Bozich”). 
Regarding claims 1, 3, and 4, Mehta discloses the hot melt adhesive wrapped in the polymeric film as set forth above in the copending rejection of claims 1, 3, and 4 under 103 in view of Ogura. The aforesaid disclosures/citations are not repeated herein.
Mehta is silent regarding the surface of the polymeric film exhibiting a concavo-convex surface. 
Bozich, directed to releasable packaging for hot melt (pressure-sensitive) adhesives, teaches that to enable the hot melt adhesive to be easily released from the thermoplastic polymer film upon which it is in contact with, the film may be coated with micronized powders such as silicone powders or wax powders having a particle size of 1-100 µm [Abstract; col. 3, ln. 27-56; col. 3, ln. 15-27, 42-46, 60-64; col. 6, ln. 11-21, 51-52; col. 7, ln. 62-65; col. 8, ln. 1-42]. 
Mehta and Bozich are both directed to thermoplastic packaging films/materials for hot melt adhesives, and both recognize the desire for the hot melt adhesive mass to be easily released from the (thermoplastic) packaging it is in contact with.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated the polymeric film surface of Mehta with micronized silicone particles having a particle size of 1-100 µm, as taught by Bozich, in order to enable the easy release/unwrapping of the hot melt adhesive from the polymeric film, as recognized/desired by Mehta. 
Per the aforesaid modified, the polymeric film of Mehta would have included micronized silicone particles in the aforesaid size range present on the surface of the polymeric film intended for contact with the hot melt adhesive. Given that the concavo-convex surface is not limited in terms of exact shape/structure, size, material, frequency/spacing, etc., the surface of the polymeric film of modified Mehta having the micronized silicone particles thereon reads on the claimed concavo-convex structure. In other words, in the absence of factually supported objective evidence to the contrary (see MPEP 2145), the silicone particles and the polymeric surface disposed between adjacent particles, would have formed at least some degree of a concavo-convex shape and/or render the aforesaid shape/structure claimed an obvious variant.
The hot melt adhesive wrapped in the polymeric film of modified Mehta set forth above reads on all of the limitations of claims 1, 3, and 4.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 2011/0247304 to Kaldenhoff et al. – [Abstract; 0003, 0004, 0034, 0037, 0039, 0041-0044]
US 2013/0165568 to Goubard – [Abstract; 0001-0003, 0011, 0012, 0017, 0018, 0036, 0042, 0043, 0045, 0047, 0057-0059, 0066-0069, 0112, 0115]
US 2004/0119198 to Alper et al. – [Abstract; 0046-0061, 0084-0088]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782